One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(EL) Mr President, allow me to inform the House about Turkey's offensive behaviour towards Greece.
The constant infringements and violations of Greek airspace, the fighter planes flying low over inhabited Greek islands, the obstruction of safe shipping in Greek territorial waters and the interference in search and rescue operations in the Aegean, for which Greece alone is responsible, and the extensive assistance provided to illegal immigrants by Turkey augur badly for the stability of the area as a whole.
We need to condemn this offensive behaviour and the continuing strategic challenge to the sovereign rights of a Member State of the European Union, namely Greece, on the part of Turkey and send a clear message that its behaviour is jeopardising its European prospects.
(HU) After the discriminatory measures which were introduced in 2004 relating to employees from the new Member States working in the European institutions, and which were ruled unlawful by a decision of the European Court of Justice in 2008, I wish to draw your attention to a new discriminatory decision.
Four and a half years have passed, and yet the nationals of the new Member States still feel like second-class citizens. What has happened, Mr President, is that a competition was announced last year for the post of head of unit of the Hungarian interpreters working at the European Parliament, a post to which the citizen of any Member State was eligible to apply. The head of unit in the interpretation service is responsible not only for administrative tasks but also for overseeing the transposition of European Union terminology into Hungarian.
Mr President, it is appalling that of two eligible candidates, one Hungarian and one British, the British candidate was selected. Could you imagine a post in the French-language service being filled by an English or a Spanish person? Mr President, this is unacceptable discrimination, and is causing serious damage with regard to the translation of European Union documents. On behalf of every new Member State, I wish to register my protest.
You will, of course, receive an answer on this point.
Mr President, this afternoon we have listened to yourself and others make statements on the terrible situation in Gaza and on the need for an immediate ceasefire and the withdrawal of Israeli armed forces from Gaza. I must say that, in this context, I agree with Mr Cohn-Bendit that Parliament should take a position - we cannot sit on the fence.
However, in a way it is a bit mundane to speak about bread-and-butter issues, having listened to all that has been said, but of course bread-and-butter issues concern all our citizens. Last weekend in Ireland the announcement by Dell, that it was relocating 2 000 jobs, came as a body-blow to the community in the Mid-West and West of Ireland. At a time when we are experiencing a global financial downturn, this is especially difficult for workers directly employed by Dell and for its suppliers etc.
In this context, the European Globalisation Fund could prove to be especially important to help retrain and reskill workers and to assist in the promotion of entrepreneurship for self-employment. It is crucial that the Irish Government makes an immediate application to the Globalisation Fund, so that workers can have some faith in the future and see that the EU is working to assist all workers and, in this case, those in the West and Mid-West of Ireland.
- (PL) Mr President, we have just reached an agreement pursuant to which the flow of Russian gas will eventually be restored to several Member States of the Union whose supplies had been cut off. It is worth highlighting the solidarity between the Member States on this matter, although sadly this was not evident from the very outset. The various countries held very different opinions on this issue. Fortunately, however, we made an effort to present a united front at the end.
As we are to debate the subject in two days' time, I should like to highlight two points. Firstly, this issue makes it quite clear that Russia deals with wholly economic issues as if they were purely political instruments. Secondly, this issue also makes it clear that we must develop a common energy policy as a Union. That is what we need, rather than individual energy policies for the largest countries, such as those building pipelines under the Baltic Sea on their own initiative.
(HU) Mr President, ladies and gentlemen, in a global era of the unhealthy dominance of Coke and crisps, I wish to raise my voice in defence of Hungarian grape and wine growing in the Carpathian basin, which is of international significance. As a result of incorrectly interpreted EU directives, European funds nowadays go to supporting those who grub up their vineyards, and it is not unusual for those who plant new elite grape varieties to be punished.
The Carpathian basin, within the territory of historical Hungary, was at one time the site of one of the largest grape-growing areas in Europe, extending over some 600 000 hectares. In 1948 there were still 260 000 hectares of wine grapes in Hungary, but today that territory has shrunk to 40 000 hectares. How much longer will the Carpathian basin's wineries, vintners and the natural environment continue to be destroyed in this way?
Wine, wheat, peace! I wish to invoke this Hungarian folk greeting to wish you a blessed new year.
Mr President, I rise on the issue of Palestine. I note that in your earlier remarks you have been somewhat coy in your positioning on Israel: 900 Palestinians dead, a third of whom are children, and yet we cannot find it in ourselves in this Chamber to utterly condemn Israeli brutality.
This onslaught is not alone disproportionate; it is entirely unjustified. It is not driven by Israeli security needs; in fact, it is a cynical and clinical attack not on Hamas, but on the Palestinian population. I think that Member States now have a moral obligation to flex the full extent of their diplomatic and political muscle with Israel to end this violence.
Tiptoeing around the Israeli administration will not work; it has never worked. Israel must now understand that there are indeed consequences for its actions. Therefore I call on all MEPs to demand the immediate suspension of the Euro-Med Agreement and indeed all preferential trade arrangements between the EU and Israel. Equally, we must resist any attempt to upgrade relations between the EU and the State of Israel which lays siege on Gaza and brutalises the Palestinian people.
The rhetoric of human rights, which so often echoed this Chamber, must now be honoured in word and deed. That is the only prospect for a successful peace process in the Middle East.
The complexity of this issue can be seen just from the length of time you took for your speech. You exceeded your speaking time by 50%. The debate will take place on Wednesday afternoon.
Mr President, my constituency last week was devastated by the announcement, as Mrs Harkin has said, of the loss of almost 2 000 jobs in the Dell factory. This also means the loss of probably 2 000 more jobs that depend on Dell production in Ireland. Dell is moving production to Łódź in Poland with the help of almost EUR 52 million in state aid.
Can the Commission assure me that the state aid, which Poland is using, is within the competition rules of the EU, and can it assure me that sufficient aid from the European Globalisation Fund will be available to prepare the dismissed workforce for new employment?
(BG) Ladies and gentlemen, two days ago four schools in the city of Burgas found their walls daubed with racist slogans. They had sprayed on their walls things like: 'Turn Bulgarians into soap' and 'Death to the giaours'. 'Giaour' is a derogatory Turkish expression used during the time of the Ottoman Empire to refer to non-Muslim subjects and those of non-Turkish origin. In the Turkish mind a giaour is considered to be subhuman, which makes it the most offensive racist insult in the Turkish language. 'Giaours' is the same word used by the former minister of agriculture Nihat Kabil and the Turkish administrators in the Ministry of Agriculture to refer to the Bulgarians who had joined the department, following which they gave preferential treatment to the Turks.
Ladies and gentlemen, let this incident be a warning to you about what the Turkish mentality is like in the 21st century. This example alone shows that Turkey has no place in the European Union because it is a racist, xenophobic country which supports and promotes racism and xenophobia in neighbouring countries. This case shows that Bulgarians are not only not the source of hatred, but that they are victims of hatred and ethnic intolerance.
The European Parliament has always taken a vigorous stance against racism and ethnic intolerance. I appeal to you, as Members of this House, to do it once again and support our written declaration condemning Turkish racism against Bulgarians.
Thank you Mr President. I commend the efforts of the Czech presidency to handle the present gas crisis but just mediating one crisis after another is not the solution. The EU cannot remain in a babysitter role; that of an enfant terrible. One conclusion is clear: counting on a mutually beneficial strategic alliance with Russia as a reliable provider of energy is a strategic miscalculation. The root cause of the current crisis is not Ukraine, but the crisis within Gazprom itself, which has failed to live up to its own commitments.
For eight consecutive years, gas production by Gazprom has been stagnating at the same level. This is the typical result of political state control over production. Not being able to deliver gas at the same time to Russian customers and meet commitments abroad has probably brought Mr Putin to initiate the political crisis and point to Ukraine as a scapegoat. This makes it all the more important for us to concentrate upon finding new energy sources.
. - (HU) Mr President, fellow Members, the economic crisis that many people initially took to be scare tactics on the part of the media has now reached Europe; it afflicts countries, regions, local communities, enterprises and with them families and workers. Two of our fellow Members have already spoken of this. The consequences of the recession do not affect all of us equally, as the Commission reminds us in its Communication. The negative impact is multiplied exponentially on the fringes of Europe and society.
In order to prevent the present situation from turning the principle of decent work into empty words and to help us avoid an explosion of poverty, we must focus our efforts on our resources. This is why I welcome the Commission's Communication, as well as Commissioner Špidla's dedication to raising awareness and his urging Europe to make efforts to protect the most vulnerable social groups at this time of declining economic activity.
The Commission's differentiated approach gives reason to hope that a unified Europe will not mean enforced uniformity, especially not during a period of crisis. I hope and expect that it will receive the support of the European Parliament in this regard.
Mr President, nowadays we are faced with a paradox. Although a majority of European consumers have repeatedly stated that they are against GMOs, surveys show that they do buy GM foods when they are available in supermarkets.
Many consumers are just not aware that GM food is sold in Europe or simply fall into the trap of illegible labels and end up not knowing what they buy.
A possible solution would be to allow the absence of GMO in foods to be mentioned on the label. But currently there are no common provisions on GM-free labelling, leaving the Member States the freedom of choice. This leads to confusion of consumers and distortion of the internal market since, while some countries have already introduced non-GM labelling provisions, others refuse to allow this kind of information to be given.
People want to make food choices based on their own values and not according to safety assessment studies. If we care about consumers' concerns, then we should be transparent all the way and give them a real choice. Therefore I call on the Commission to provide the legal framework for voluntary GM-free labelling at European level.
- (PL) Mr President, I should like to take this opportunity of appealing to the Council to take appropriate action, pursuant to Article 13 of the Treaty establishing the European Community, in order to combat discrimination on the grounds of ethnic origin in Lithuania.
Three politicians from the Polish minority were elected in the recent Lithuanian parliamentary elections. The Lithuanian authorities subsequently tried to deprive them of their parliamentary seats. The reason given is that these persons hold the Karta Polaka. This is a document confirming that the holder belongs to the wider Polish nation. It is intended to help preserve Polish culture and national identity amongst persons of Polish origin the world over. The Lithuanian authorities, however, consider that it involves loyalty to a foreign country. This is obviously ridiculous and outrageous. In addition, it amounts to discrimination for reasons of ethnic origin, and also involves violating the rights of a national minority, which is behaviour unworthy of a Member State of the European Union. I trust the Lithuanian authorities will reflect on the matter.
- (CS) Mr President, ladies and gentlemen, Bernd Posselt, who represents the Bavarian CSU party here in Parliament and who also leads the Sudeten German Society has proposed that the Czech Republic abolish the so-called Benes Decrees during the course of its presidency. This is an outrageous demand and one that cannot be fulfilled by the Czech Republic. We surely know that the Decrees came into being after the Second World War in accordance with the views of the victorious powers and they replaced legal standards until a proper parliament was elected. It is therefore not a question of some sort of cancerous growth on European parliamentary order, as he has claimed. In my opinion Mr Posselt's organisation resembles a cancerous growth as it acts in direct opposition to the aims of modern European integration pursued by the EU. While Mr Posselt is attacking the Czech Republic, there are thousands of German citizens living and working there happily and there are large numbers of former Sudeten Germans who have retired there. I am myself an example of the fact that in today's Czech Republic there is no anti-German aggression since I was elected as a German citizen to represent the Czech Republic in this Parliament.
Mr President, the gas crisis has left hundreds of thousands of households across 17 European countries without heating during freezing temperatures. Eastern and central Europe have been affected the most by the dispute, which has shut down factories and schools.
Even if Kiev and Moscow sign the EU-brokered deal after hours of talks with EU officials, Gazprom says that the deal to restart gas supplies to Europe via Ukraine will be delayed as it has not received a copy of the agreement.
The team of technical experts sent by the European Commission will check flows into Ukrainian pipelines from Russia and, even if the gas starts to flow in Ukraine, it may take about 36 hours to reach EU Member States. As a result, Europe needs a single policy on energy security in order to avoid future conflicts and it needs to diversity its sources of energy supplies.
I welcome the intervention of Parliament in the dispute and hope that an agreement will be reached as soon as possible in order to avoid a deepening conflict.
(SL) Last year we celebrated the 40th anniversary of the Nuclear Non-Proliferation Treaty, and the year before that in this House we adopted a resolution which called upon the Bureau, the Council and the Commission to strengthen their efforts towards more effective multilateralism and more stringent implementation of this treaty, which we know has curbed the proliferation of nuclear arsenals, but, unfortunately, failed to bring about a reduction in their numbers. The resolution also called on the United States of America to withdraw their nuclear warheads from European territory and on the United Kingdom and France to halt their nuclear missile programmes.
As I only entered this esteemed House in November last year, may I ask to what extent and in what way these calls have been answered or, rather, how successful these efforts have been, given the fact that a new project for the deployment of a US anti-missile shield in the Czech Republic and Poland is being revived and that this very project is, as anticipated, generating new tensions between the West and Russia, as well as images and threats of a renewed and dangerous nuclear arms race?
(RO) The debate about the gas crisis has been passionate, including this evening's session.
Every speaker is saying how serious and dangerous the European Union's level of energy dependency is. Everyone is saying the same thing: that the solution is to continue to reduce our dependency on single sources of energy.
We must not forget however about another necessity: to save energy.
It is difficult to say at the moment what the level of energy wastage is in the European Union. Some analysts even mention a figure of a third of total consumption. This means, as an example, that if Romania imports around 14 million tonnes of oil equivalent in Russian gas annually, almost one million tonnes of oil equivalent are wasted annually due to defective insulation in blocks of flats.
Unfortunately, Community legislation is not suitable for supporting the resolution of this problem because it limits incomprehensibly the European funds which can be allocated to projects for renovating heating systems.
I think we should ask ourselves the following question every day: What is simpler? Looking for new sources of energy and new transit routes or remembering that we can use simple methods to save a good part of the energy that is being wasted?
(SK) This year we celebrate the 10th anniversary of the euro and on 1 January 2009 Slovakia became the 16th member of the euro area.
My country has surrendered a part of its identity, but it has done so with pride. Just as we treasured our own currency, we have started using the euro and the majority of the Slovak population is quickly beginning to regard it as its own, too. We adopted the euro after only five years of membership in the EU and as Prime Minister Fico said on New Year's Day, we could see the euro as a lucky talisman bringing us stability and the potential for Slovakia to develop even more vigorously in this time of economic crisis. I would like to praise everyone who contributed to the adoption of the euro in Slovakia and to acknowledge the positive attitude of the Slovak public to the new currency.
I wish all Slovaks good luck with the euro as the symbol of an integrated and prosperous Europe.
(EL) Mr President, as no debate is to be held on it in Parliament, I should like to highlight the importance to the European Union of the proposal for a Council directive implementing the Agreement concluded by the European Community Shipowners' Associations and the European Transport Workers' Federation.
This directive, which concerns the work of seamen under the Maritime Labour Convention, will allow seamen in the European Union to secure decent working conditions.
This sector needs to be promoted, because it contributes towards development and productivity. The seas that wash the shores of the European Union are very important to international trade and young people should see a future in seafaring professions and come to the assistance of shipping.
(DE) Mr President, the background to my speech is the illegal transportation of puppies discovered in Austria at the beginning of October 2008. Since the beginning of October 2008 I have been trying to get speaking time in the one-minute contributions and I am pleased that I have finally succeeded. It is interesting that Mr Rogalski has been allowed to speak three times in the meantime.
However, now to the matter in hand. The Austrian police stopped a truck containing137 puppies. The vehicle manifested serious defects and the animals' passports were forgeries, as the dogs had not reached the legally required age for transport. The journey started in Slovakia and was due to end in Spain. This case is not unique and it brings to our notice once more that profit-orientated organisations are constantly evading current animal protection provisions in Europe in a criminal fashion. In Europe we really need comprehensive inspections of animal transportation and corresponding threats of fines in the event of non-compliance. The EU must jointly adopt European minimum standards in animal protection, which must be implemented and monitored by all governments. This would also compel those countries, which have been completely inactive in the field of animal protection to date, to introduce specific standards.
(SL) The bloody and relentless massacre of Palestinians in Gaza is a symbol of human powerlessness and double standards and an injustice which cries to heaven. Does the Palestinian death toll really have to reach four figures before international factors use the mediation mechanisms which have been at their disposal from day one of the conflict?
The European Union imagines itself to be an active force in international relations and a global political player. But is it really? Can we actually call ourselves an active force, when the Israeli army, in spite of all its sophisticated intelligence support, attacks a school, which is funded by the European Union, packed with civilians? Can international humanitarian law be said to exist, when the Israeli army forcibly moves Palestinians to a house which it shells intensely the next day?
I have been to Israel many times, including to Sderot, I know a lot about what is going on there, but this Israeli action is disproportionate, excessive and inhumane. This action is immoral, perverted and bizarre, because it essentially constitutes a pre-election campaign. This is a bloody pre-election campaign.
Mr President, may I take this opportunity to back the case for European Union funding to support the European Special Olympics Games, which are being held in Warsaw in 2010, and the Special Olympics World Games, which are being held in Athens in 2011.
The Commission allocated EUR 5 million in support of the Special Olympics World Games when they were held in Ireland in 2003, which was such a wonderful occasion and a pleasure for so many of us who were present. We in the European Union must be to the forefront in supporting volunteerism in sport.
Let me add that there is a written declaration on this issue that MEPs can sign this week outside the Chamber, and I would urge all colleagues to sign this declaration in support of EU funding for these very important Special Olympics Games.
- (CS) Happy New Year, Mr President. Ladies and gentlemen, I would like to express my frank amazement over the irony of fate that the Czech government, which is well-known for its specific approach to the question of negotiations with Russia, has not yet torn asunder its veil and heaped ashes upon its head. It has even postponed negotiations with Russia over energy security. I am yet more shocked by the position of the European Commission. It is threatening Slovakia and Bulgaria with sanctions and we have even heard that Mr Cohn-Bendit also recommends sanctions if the decommissioned nuclear power station blocks are brought back into operation. I would like to recommend to the Commissioners and spokesmen of the European Commission that they get some warm clothing, switch off the heating at home and explain to their families that they are acting out of solidarity with the Slovaks and Bulgarians. Or perhaps this was just a bad New Year's joke?
(EL) Mr President, I too should like to comment on the question of natural gas, given that we have become witness over the last ten days to the conflict surrounding this issue, a conflict in which many of the Member States of the European Union who are dependent on natural gas for their energy have been caught up, causing problems for citizens, businesses and industry.
Through discussions between the two opposing sides, which have been fraught with suspicion, mistrust and conflicting announcements, and the intervention of the European Presidency and the Commission, it would appear that some sort of a solution has been found.
It is clear that, regardless of intentions and apportionments, the problem may arise again unless measures are taken. We therefore need to examine the question of reformulating the European Union's energy doctrine by adding other sources of energy.
The European Parliament should also send a clear message that the European Union will not be held to ransom and should participate in the debate to plan alternative routes for a safe and continuous supply of natural gas. The objective of reducing energy requirements by 20% by 2020 will not be achieved under unstable and insecure circumstances.
(RO) The European Union must make it a priority to draw up a common energy strategy and an action plan aimed at improving the Union's energy security.
Ukraine's action in cutting off the supply of natural gas to EU Member States has highlighted the EU's dependency on its traditional suppliers. Furthermore, the low temperatures this winter have caused serious operational problems to electrical power suppliers who have registered record consumption levels.
The EU needs to devise a European strategy for modernising its energy grid, boosting energy efficiency and diversifying its energy supply sources. The implementation of the Nabucco project, the construction of liquefied gas terminals in European ports, investments in safer nuclear power stations, boosting energy efficiency and increasing the use of renewable energy must feature among the joint priority actions aimed at increasing the EU's energy security.
The European Commission, along with the European Investment Bank and governments of the Member States, must identify and guarantee the financing of these priority projects.
Madam President, I wish to raise the issue of Zimbabwe. It seems to me that if Zimbabwe is not on our television screens, then we do not really concern ourselves with some of the issues that arise there. Recently we had the case of Jestina Mukoko, Executive Director of the Zimbabwe Peace Project and a board member of the Zimbabwe Human Rights NGO Forum, who was abducted and held incommunicado for 21 days before reappearing at Harare Magistrates Court bearing signs, it might be said, of torture and ill treatment - all for the crime of being a human rights campaigner.
Ms Mukoko is currently being held in solitary confinement at the maximum security prison, and her future, like that of so many campaigners, aid workers and ordinary citizens before her, remains in jeopardy at the hands of the Mugabe regime.
Many words of concern and condemnation have been spoken in this Chamber and in other, national parliaments, yet the nightmare for ordinary Zimbabweans continues unabated. I believe that it is time we reasserted our interest in this and demand from the Council and Commission that action be taken once and for all to bring to an end the criminal activity against people who are campaigning for human rights in Zimbabwe.
Madam President, I welcome the statement by the President this evening on Gaza and, indeed, the decision of Parliament to have a resolution on the issue to urge an immediate, unilateral ceasefire by all sides in the Gaza conflict. With over 900 now dead, the futility of politics-by-war is painfully evident. You must insist that Israel stop the killing. Gaza is the largest prison in the world, with 1.5 million prisoners; it is now also a slaughterhouse, unfortunately, with men, women an children dying simply because they are Palestinian.
What possible crimes could the Palestinian children, who are dying in this conflict, be guilty of? What possible excuses have we Europeans to continue to do business with Israel while it callously continues to slaughter innocent people? The European Council must stop making excuses, stop the bickering and unite in concerted action which will bring this slaughter to an end. There can be no question of upgrading Europe's relations with Israel so long as it fails to engage in constructive dialogue with all the representatives of the Palestinian people.
- (PL) As an organisation of countries bound together by common values, the European Union should use all the resources at its disposal to prevent the spread of hatred. The French operator Eutelsat, however, has seen fit to broadcast a programme from the Al-Aqsa TV station, which has links with Hamas and openly calls for attacks on the civilian population of Israel.
By so doing, Eutelsat has once again demonstrated that ethical business is a concept quite foreign to those responsible for the management of that company, especially if we bear in mind that the independent Chinese television company NTD TV has been prevented from broadcasting for months. Despite appeals from many quarters, the Eutelsat management remains unwilling to revoke its decision, which was in any case taken under pressure from the Chinese Government. The surprising and totally amoral choices made by the management of Eutelsat raise concerns as to whether the intentions of those in charge are purely business-orientated.
(PT) Madam President, Israel's attack on Gaza is a war crime and a crime against humanity. What is happening is a tragedy: 900 Palestinians, including large numbers of children, have died, and thousands have been injured.
We have to demand an end to the attack on Gaza. We have to demand an end to Israel's blockade, which is turning Gaza into a concentration camp. That is why we join all those people from every country and every continent who demonstrate against the massacres: all those people from every country and every continent who are angry and go out to the streets and say 'No more crimes!' It is crucial for the European Parliament and other responsible European Union bodies to demand an immediate end to the attack on Gaza and an immediate end to Israel's blockade.
- (CS) Thank you, Madam President. I have recently been struck by the way that several Czech insurance companies have discontinued the provision of bonuses paid to women who take out compulsory car insurance policies. This step was justified with reference to the new anti-discrimination law coming into force. We see again and again how some politicians and non-governmental organisations adopt a rather exaggerated position over the question of gender equality. One such exaggeration constitutes a denial of actuarial mathematics which proves day in and day out that men and women behave differently in various aspects of their lives and therefore carry different levels of insurance and other risks. To deny such differences is not to fight for equal rights but rather to fight for the conformity and sameness of both sexes. Such a fight would be both futile and ridiculous. Men and women vary from each other precisely because the two sexes complement each other in a useful and beneficial way in everyday life, in partnerships and in society.
Madam President, a new opinion poll commissioned by the Campaign for an Independent Britain has just been published. Most of those surveyed said that the European Union is out of touch, corrupt and is poor value for money; 83% of those polled want UK law to be paramount and, therefore, to revoke the supremacy of EU law; and 71% want a referendum on continued British membership. Unfortunately, there is not much chance of that, given that the Labour Government will not even give them a referendum on the Lisbon Treaty, which it promised in its election manifesto.
The British people want free trade, friendship and cooperation with Europe and the world, not to be governed by the European Union. If there were a genuinely fair referendum that asked the British people if they want ever-closer political and economic integration with the EU or to leave, an overwhelming majority would vote to leave.
Madam President, I would like to raise my concerns about the ever-increasing lack of scientific rigour in the draft proposals presented to this Parliament by the Commission and, indeed, in some of the reports and amendments for which we as parliamentarians are responsible. Good science gives way more and more to populist and emotive responses, often dressed up as the precautionary principle.
Take the issue of the plant protection products. We have abandoned the scientific principle of risk assessment. There is no detailed EU impact assessment and there is a lack of scientific definition of endocrine disrupters and an inconsistency of treatment between it and the REACH Directive.
We are bringing EU legislation into international disrepute and undermining its credibility by this growing lack of scientific rigour and lack of good science.
(BG) Madam President, ladies and gentlemen, the gas crisis which Europe finds itself in at the start of 2009 is quickly assuming the proportions of a disaster for Bulgaria, which does not have an alternative to relief gas supplies. I will not discuss the disgraceful, short-sighted decision taken by the Bulgarian Government that has made my country a hostage in the conflict between Russia and Ukraine, as this is obvious to everyone.
What is more important now is for us to decide what measures to take to overcome the crisis. In this case, this may mean that Bulgaria has to find an alternative so that it can break its external dependence. This is why I believe that it is essential for Europe and Balkan countries, like Bulgaria, to follow the example of Slovakia and make the decision to restart blocks I, II, III and IV at the Kozloduy nuclear power plant. At the moment, this is the only option Bulgaria has, enabling it to gain a modicum of independence and reduce both the direct damage and the damage that will be caused by using fuel oil at the moment as a substitute for gas.
(RO) Given that this year, 2009, has barely started, I would like to tell you all that, in my view, it is not any ordinary year.
2009 marks two decades since the end of the Cold War and since all the walls were knocked down that divided countries and Europe itself into east and west, with freedom and democracy on the one side and totalitarian regimes on the other.
As a Romanian MEP, but also a Romanian citizen who has known what dictatorship is, I believe that these two decades have marked a transition for some of us and acceptance for the rest.
I equally believe that, in spite of the current climate, 2009 should be the year when our actions as well as the European Commission's actions should be targeted at a single Europe for all Europeans. A Europe in which each of its 500 million citizens feels that their rights are guaranteed, that there is a real sense of solidarity, that no one can ever be discriminated against again, that no one needs to ever feel like an outsider or tolerated in a united Europe, that we are all European citizens who feel the same way, no matter where each of us was before 1989.
- (PL) Madam President, the European Parliament has dealt with matters relating to the environment on many occasions. I should like to highlight an issue brought to my notice by schoolchildren concerned about the natural environment. The rates paid for scrap metal, paper and bottles made of synthetic materials are falling dramatically. It is becoming unprofitable to collect such material. In addition, many cities have done away with the containers into which it can be sorted, or have ceased emptying them.
Recycling paper has been much in the news recently. The current situation in Poland in this regard may be summarised as follows. Those engaged in collecting scrap paper maintain that the prices are too low and that it does not pay to handle it. On the other hand, those who produce paper using recycled paper claim that the latter is too expensive for them and that the current prices mean it is not worth their while investing in equipment for processing it. I therefore appeal for environmentally conscious action to resolve this problem. As things stand at present, children are collecting scrap paper because the activity has educational value, but the paper is then being dumped on communal tips.
Ladies and gentlemen, I have done my utmost to ensure that as many speakers as possible take the floor.
This item is closed.